Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment filed on March 30, 2022 has been entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in an interview with Mr. Eli Mazour on April 12, 2022.
	Amend claim 15 as follows:
		a.	Line 10, replace “couplable” by - - configured to couple - -; and
		b.	Line 11, replace “couplable” by - - configured to couple - -.
Reasons for Allowance
1.	Claims 1, 3, 5-12 and 14-23 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
a.	First, Applicant’s agreement to amend the term “couplable” to - - configured to couple - - overcomes a potential rejection of claim 15 under 35 USC 112(b).  As noted, the term such as “couplable” is vague and indefinite in the sense that things which may be done are not required to be done.  For example, the first variable pulley (402) is couplable, but is not required structurally to be coupled to the engine output (104).   See, e.g., the terms “crimpable” in In re Collier, 158 USPQ 266 (CCPA 1968), “discardable” in Mathis v. Hydro Air Industries, 1 USPQ2d 1513, 1527 (D.C. Calif. 1986), “removable” in In re Burke Inc., 22 USPQ2d 1368, 1372 (D.C. Calif. 1992), and “comparable” in Ex parte Anderson, 21 USPQ2d 1241, 1249 (BPAI 1992) cited in MPEP § 2173.05(b).  Here, the written description makes clear that the term “configured to” in the claim has a narrow meaning “made to” or “designed to” as seen in Pub. No. US 20210010415 (Pub.’415) of this application at ¶¶ 6, 20, 31, 33, 35-37, 41, 43, 45-47, etc., and original claims 1-20.  See the term “configured to” in Aspex Eyewear Inc. v. Marchon Eyewear Inc., 101 USPQ2d 2015, 2026 (Fed. Cir. 2012), non-precedential Ex parte Lakkala, 108 USPQ2d 1392 (P.T.A.B. 2013), and MTD Products Inc. v. Andrei Iancu, Case No. 2017-2292, Fed. Cir., 8/12/2019; and
b.	Second, in the context of the specification as seen in Pub.’415 and the drawings, representative claim 1 is allowed due to, inter alia, the following limitations.  See Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) cited in MPEP § 2111.01.
a clutch system (306, FIG. 4, Pub.’415 ¶ 30 et seq.) including: 
a first clutch (308, Pub.’415 ¶ 415 et seq.)  to provide power from the engine (100) to the accessory drive (206) via the engine output (104); and 

a second clutch (310) to at least one of: 

provide, from the flywheel (204), power to the accessory drive (206) via the first variable pulley (402) and the second variable pulley (404), or 

provide power from the engine (100) to the flywheel (204) via the engine output (104), the first variable pulley (402), and the second variable pulley (404).  (Reference characters, figure and Pub.’415 paragraphs added)

The closest prior art Wesolowski (US 20170174066) teaches the invention substantially as claimed.  See pp. 9-15 of the non-final Office action on February 11, 2022.   However, Wesolowski does not teach or suggest, inter alia, the above functional limitations in claim 1. 
None of the cited references, either alone or in combination, teaches or suggests all of the structural and functional limitations required in claims 1, 9 and 15.  See In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970) (“All words in a claim must be considered in judging the patentability of that claim against the prior art”) cited in MPEP § 2143.03.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
a.	Holmes (US 20170009863) teaches first and second clutches (34 and 36, ¶ 25 et seq.), first and second pulleys (52 and 54, ¶ 29 et seq.), and a flywheel (not shown, ¶ 24).  However, Holmes does not teach or suggest the functional limitations quoted above in claim 1; and
b.	Walter (US 20200398653) teaches first and second clutches (11 and 12, ¶ 56 et seq.), first and second pulleys (18 and 19, ¶ 54 et seq.), and a flywheel (29, ¶ 59).  However, Walter’s effective filing date (EFF), i.e., December 19, 2017, was prior to the EFD of this application, i.e., July 8, 2019.    
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109. The examiner can normally be reached Monday-Friday, 9:00 AM ET – 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656